UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4804


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUIS ALBERTO VILLAREAL-MARRERO, a/k/a Gordo Cacheton, a/k/a
Weez,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (4:13-cr-00048-RAJ-DEM-1)


Submitted:   April 22, 2014                   Decided:   June 2, 2014


Before DUNCAN, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Richard J.
Colgan, Assistant Federal Public Defender, Nicholas J. Xenakis,
Research & Writing Attorney, Norfolk, Virginia, for Appellant.
Dana J. Boente, Acting United States Attorney, Eric M. Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Luis Alberto Villareal-Marrero appeals the 216-month

sentence imposed by the district court following his guilty plea

to   conspiracy           to    distribute          and    possess         with    intent      to

distribute five kilograms or more of cocaine, in violation of 21

U.S.C.   §§    841(a)(1),         (b)(1)(A),         and    846    (2012).         On    appeal,

Villareal-Marrero              argues    that       the    district        court    erred       by

applying      a      four-level          enhancement         under         U.S.    Sentencing

Guidelines Manual (“USSG”) § 3B1.1(a) (2012) for his role as an

organizer or leader of the criminal activity.                                 After careful

review of the record, we affirm.

              The district court’s determination that a defendant is

an   organizer       or    leader       in   the     offense      is   a    factual      finding

reviewed for clear error.                    United States v. Thorson, 633 F.3d
312, 317 (4th Cir. 2011).                To qualify for a four-level increase,

a defendant must have been “an organizer or leader of a criminal

activity      that        involved      five       or     more    participants           or   was

otherwise      extensive.”               USSG       §     3B1.1(a).           Factors         that

distinguish       an      organizational        or      leadership     role       from    lesser

roles include:

      the exercise of decision making authority, the nature
      of participation in the commission of the offense, the
      recruitment of accomplices, the claimed right to a
      larger share of the fruits of the crime, the degree of
      participation in planning or organizing the offense,
      the nature and scope of the illegal activity, and the
      degree of control and authority exercised over others.

                                                2
USSG § 3B1.1 cmt. n.4.

           Here, Villareal-Marrero controlled the activities of

several    coconspirators,        directing       them     to     count       the     money

collected, deposit it into his bank accounts, and, on at least

one occasion, to collect money directly from a customer.                             These

individuals     allowed    him    to     lease    his    residence       and    purchase

antique    vehicles       in     their     names,        and     to     conduct       drug

transactions at their property.                Moreover, as the district court

concluded,      the   distribution       of     the     cocaine       could    not    have

occurred   without      Villareal-Marrero         because       he     was    in     direct

contact with the supplier.             On these facts, we cannot conclude

that the district court clearly erred when it found Villareal-

Marrero to be a leader or organizer.

           Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral     argument       because    the       facts    and    legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                                AFFIRMED




                                           3